         Case
          Case1:19-cv-03392-RDB
               1:19-cv-03392-RDB Document
                                  Document24-1
                                           25 Filed
                                               Filed02/08/21
                                                     02/05/21 Page
                                                               Page11ofof11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

LAUREN HOLMES, et al.,                      *

                             Plaintiffs,    *
        v.
                                            *      Civil No.: 1:19-cv-03392-RDB

BALTIMORE POLICE                            *
DEPARTMENT, et al.,
                                            *
                             Defendants.
*       *      *      *      *     *     *         *      *      *      *       *      *

                                           ORDER

        Upon consideration of the Consent Motion for an Extension of Time filed by Defendants,

Baltimore Police Department, Mayor & City Council of Baltimore, and former Baltimore Police
                                      8th
Commissioner Kevin Davis, it is this _______          February
                                             day of ______________ 2021, hereby ordered:

        1.   The Consent Motion for an Extension of time is GRANTED.

        2. The time within which Defendants must answer or otherwise respond to the

Complaint filed in the above-captioned case is extended up to and including Monday, March 8,

2021.
                                                      /s/ - Richard D. Bennett
                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
